Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 01/10/2022. In virtue of this communication, claims 1-5, 21, 24-31, 34-39 filled on 07/22/2021 are currently pending in the instant application.
New claims 36-39 have been added.
 Claim 6-20, 22-23, 32-33 are Canceled.

Response to Arguments 
Applicant’s arguments with respect to claims 1-5, 21-35 have been considered but they are not persuasive.
	Argument : On pages 11 Applicant argued the combination of cited prior art does not disclose the following limitation “1) Generating ... salient patches by filtering patches from an original image using a saliency filter, the saliency filter utilizing a saliency metric based on an amount of visual structure corresponding to the patches…” 

Response : Examiner respectfully disagrees with above arguments. Examiner notes the combination of Quan as modified by Chertok discloses the above argued limitation. Examiner notes Quan discloses identifying salient peaks using Gaussian 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), further in view of  Chertok et al. (US 2015/0278642).

Claim 1, In a digital medium environment, a method implemented by at least one computing device, the method comprising:
“detecting, by the at least one computing device, multiple local symmetries in the original image, each of the multiple local symmetries corresponding to a point-based relationship between three or more said salient patches of the original image”(Refer to Quan, ¶[0034-0035] disclose the system 100 includes an image processor 110 that receives raw input images 120 and produces modeled images 130 of architectural structures (or shapes).a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110.[0036] discloses The repetitive pattern detection component 140 can 
 “generating, by the at least one computing device, a global symmetry of the original image based on the multiple local symmetries;”( Quan,¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
“and outputting, by the at least one computing device, the global symmetry. ” (Quan, figure 1, section 130 and ¶[0034] and ¶[0036] discloses such systems and methods that execute the repetitive pattern component 140 can be employed for improving the performance of city modeling which require accurate facade analysis, further see figure 2.)

Quan does not explicitly disclose the following which would have been obvious in view of Chertok from similar field of endeavor “generating, by the at least one computing device, salient patches by filtering patches from an original image using a saliency filter, the saliency filter utilizing a saliency metric based on an amount of visual structure corresponding to the patches;” (Refer to Chertok ¶[0026] discloses the salient features detected by the neural network are regions, or patches, of the input image which are attributed with high values when convolved with 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Chertok technique of image processing and detecting salient features into Quan technique to provide the known and expected uses and benefits of Chertok technique over image modeling technique of Quan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Chertok to Quan in order to provide an image representation with higher performance and better visual task. (Refer to Chertok paragraph [0003].)

As per claim 28, in view of claim 1, Quan as modified by Chertok further discloses “wherein the detecting includes verifying whether a transformation corresponding to a respective said local symmetry is valid.” (Quan, ¶[0050] disclose the segmentation in the spatial domain is essentially to deal with the inaccuracy of the estimated transformations from the small image patches. Further see 

As per claim 24, in view of claim 1, Quan as modified by Chertok further comprising: “associating, by the at least one computing device, the global symmetry with individual pixels of the original image to produce pixel-to-global symmetry associations; and manipulating, by the at least one computing device, the original image to produce a manipulated image under constraints imposed by the pixel-to-global symmetry associations.” (Quan, ¶ [0038], discloses the symmetry detection component 150 first detects Harris corner points to sample the image 120 and generate similarity maps for each of the sampling points. Through the construction of transform lattice in the space of pair-wise transformations, the component 150 clusters the image lattices and transforms lattices to obtain multiple repetitive patterns of arbitrary shapes. ¶ [0047], discloses Harris corners are suitable for sampling because of the proven stability in detection. For each sampling point, compute a similarity map between a patch of width w centered at the corner point and each pixel in the texture, using a similarity measurement such as the sum of squared difference (SSD). Using a mode seeking method, e.g., a mean-shift method, locate stationary points of the similarity map from the modes of the density map. These stationary points are potential similar points of the sampling point. ¶ [0048], discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an 

As per claim 25, in view of claim 1, “wherein the amount of physical structure is based on color variability or appreciable gradient.” (Chertok, ¶[0019] discloses a color input image may contain the various color intensity channels. ¶[0020] discloses The input is convolved with filters 54 that are set in the training stage of CNN 10. ¶[0023] discloses Max pooling layer 58 selects the input feature maps of greatest value .

Claims 2-5, 21, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of Chertok et al. (US 2015/0278642), further in view of Liu et al. (US2015/0145862).

As per claim 2, The method of claim 1, Quan as modified by Chertok further discloses “determining the global symmetry” (Quan, ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
However Quan as modified by Chertok is silent on the following which would have been obvious in view of Liu from similar field of endeavor “wherein the generating comprises: extracting a homography of at least one transformation relating to at least a portion of the multiple local symmetries based on multiple homography votes contributed by the multiple local symmetries; and determining the global symmetry corresponding to the homography to account for perspective distortion present in the original image, wherein the perspective distortion is responsible for differences between appearances of the multiple local symmetries across the original image.”(Refer to Liu, ¶s [0051]-[0055], discloses the texture images may not be front-to parallels the translation between texts suffer from perspective distortions and further discloses estimating a homography of transformation. the model generation module 116 of FIG. 1 may be configured to rectify the image to front-to-parallel view by estimating a homography between the slanted 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan as modified by Chertok by technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan as modified by Chertok. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan as modified by Chertok in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

As per claim 3, in view of claim 1, Quan as modified by Chertok further discloses “wherein each local symmetry of the multiple local symmetries is represented by a repeated correspondence including three said salient patches, a location of each said salient patch is defined by a pixel of the original image, and a relationship between the three said salient patches is characterized by a transformation.”( Quan, ¶[0035] discloses a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110. This includes a method that detects translational repetitiveness in an orthographic texture image of a building facade, for example. Due to restricted translational structures of interest and richness of texture information for similarity computation, the method facilitates efficiency and robustness (e.g., more accurate images, more immune to incomplete or corrupted input data). The repetitive pattern detection component 140 provides a suitable mapping from image space of similarity transformations to an auxiliary two-dimensional ("2D") space. This procedure can be followed by clustering of transformations yielding characteristic lattice patterns for shapes containing regular structures. ¶ [0036], discloses the repetitive pattern detection component 140 can include multiple stages of processing, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. Further ¶[0043] discloses First, the gradient operator for each pixel in the image is 
However Quan as modified by Chertok is silent on the following which would have been obvious in view of Liu from similar field of endeavor “a relationship between the three said salient patches is characterized by a transformation” (Liu, ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan as modified by Chertok by technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan as modified by Chertok. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan as modified by Chertok in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

As per claim 4, in view of claim 3, further comprising: Quan as modified by Chertok as modified by Liu further discloses “clustering the multiple local symmetries into multiple symmetry clusters based on transformations, “and wherein the generating the global symmetry comprises generating the global symmetry based on the multiple symmetry clusters.” (Quan ,¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information from transformation domain and spatial domain. ¶[0054] discloses clustering process is employed to classify small repetitive patterns into repetitive pattern groups. Further Quan discloses  “generation global symmetry based on multiple symmetry” ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
comparable transformation” also discloses “generating the global symmetry based on the multiple symmetry clusters” (Liu, ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶[0039] discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)                   

As per claim 5, in view of claim 3, Quan as modified by Chertok as modified by Liu further discloses “wherein points of the point-based relationship respectively correspond to pixels of the original image, and the detecting the multiple local symmetries comprises: for a given pixel corresponding to a given said salient patch, finding two patches that are similar to the given said salient patch and related to the given patch by a transformation.” (Quan, ¶ [0036], discloses the repetitive pattern detection component 140 can include multiple stages of processing, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶ [0047], discloses compute a similarity map between a patch of width w centered at the corner point and each pixel in the texture, using a similarity measurement such as the sum of squared difference (SSD). ¶ [0073], 
Further Liu also discloses “similar to the given patch and related to the given patch by a transformation”( Liu, ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶ [0039], discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)

As per claim 21,  in view of claim 4, Quan as modified by Chertok as modified by Liu further discloses “wherein symmetries captured by respective said symmetry clusters have a larger scale than symmetries captured by respective said local symmetries within the respective said symmetry clusters.” (Examiner notes clustering multiple local symmetries make a larger symmetry than a local symmetry. Qaun ¶[0011] and ¶[0036].)

further comprising finding the three or more said salient patches from the original image using a neighbor propagation mechanism that shares suggested transformations and a random search mechanism that searches for new transformations in a pixel space of the original image and wherein the detecting is performed responsive to the finding.”(Liu, ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. ¶[0036-0037] disclose The propagation phase 210 is configured to attempt to improve a nearest neighbor "f (x)" using the known nearest neighbors, e.g., above or to the left, an example of which is shown as a patch at 206''. Let "T (f (x))" be the full transformation defined by "(x, y, .theta., s)," the relative offsets are then transformed by a Jacobian. The new candidates for "f(x)" are thus "f(x-.DELTA..sub.p)+(f(x-.DELTA..sub.p)).DELTA..sub.p," where ".DELTA.A.sub.p" takes on the values of (1, 0) and (0, 1). In the random search 212 phase, the patch matching technique is employed to randomly search for better NNF candidates in concentric neighborhoods (with decreasing areas) around the currently found patch as shown in the figure. Thus, in the initialization 202 phase patches are given random assignments. At the propagation 210 phase, a check is made the see if neighboring patching improve the mapping of the patch, thereby propagating good matches. At the 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan as modified by Chertok by technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan as modified by Chertok. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan as modified by Chertok in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

Claims 30-31, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of Liu et al. (US2015/0145862), further in view of Grosz et al. (US 2014/0193047).

As per claim 30, In a digital medium environment, a system comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (Refer to Quan figure 1, ¶[0013] and ¶[0034].) 
detecting multiple local symmetries in an original image, each of the multiple local symmetries corresponding to a point-based relationship between three or more said salient patches ;”(Quan, ¶[0034-0035] disclose the system 100 includes an image processor 110 that receives raw input images 120 and produces modeled images 130 of architectural structures (or shapes).a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110.[0036] discloses The repetitive pattern detection component 140 can include multiple stages of processing. For example, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶[0073] Start with a set of uniform random sampling points in the image region. Then, the SIFT descriptor is computed for each of the sampling points. The sampling points are then clustered to retain a few of the highest clusters to create the sets of similar sampling points. For each set of similar points, use a Hough transform to yield an estimation of the rotation center by computing a circle center of three points.)
 “clustering the multiple local symmetries into multiple symmetry clusters based on transformations; generating a global symmetry of the original image based on the multiple symmetry clusters;” (Quan, ¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information from transformation domain and spatial domain. ¶[0054] discloses clustering process is employed to classify small repetitive patterns into 
Further Quan discloses “Outputting the global symmetry.” (Quan, figure 1, section 130 and ¶[0034] and ¶[0036] discloses such systems and methods that execute the repetitive pattern component 140 can be employed for improving the performance of city modeling which require accurate facade analysis, further see figure 2.)
However Quan is silent on the following which would have been obvious in view of Liu from similar field of endeavor “comparable transformations” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶[0039] discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

“generating salient patches” Quan discloses identified salient peaks using Gaussian filters to iteratively smooth the AC function However Quan as modified by Liu is silent on the following which would have been obvious in view of Grosz from similar field of endeavor “generating salient patches by removing non-structured patches from patches generated from an original image;” (Refer to Grosz, ¶[0187] discloses by applying saliency filters, a bounding box may be drawn around a focus of an image. Thus, if the relevant faces or objects are located on the sides of the image, the image may be zoomed or cropped to highlight the identified relevant area. The photo analysis processes may further include identifying images with an incorrect orientation, identifying images with incorrect color, brightness or contract, and/or identifying images with red-eye.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Grosz technique of using Saliency filter into Quan as modified by Liu technique to provide the known and expected uses and benefits of Grosz technique over image modeling technique of Quan as modified by Liu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Grosz to Quan as modified by Liu in order to provide better image analysis ,correction, and modification in less time . (Refer to Grosz paragraph [0005].)

As per claim 31, in view of claim 30, Quan as modified by Liu as modified by Grosz further discloses “wherein symmetries captured by respective said symmetry clusters have a larger scale than symmetries captured by respective said local symmetries within the respective said symmetry clusters.” (Examiner notes clustering multiple local symmetries make a larger symmetry than a local symmetry. Qaun ¶[0011] and ¶[0036].)

As per claim 38, in view of claim 31, Quan as modified by Liu as modified by Grosz further discloses “associating the global symmetry with individual pixels of the original image to produce pixel-to- global symmetry associations.”  (Quan, ¶ [0038], discloses the symmetry detection component 150 first detects Harris corner points to sample the image 120 and generate similarity maps for each of the sampling points. Through the construction of transform lattice in the space of pair-wise transformations, the component 150 clusters the image lattices and transforms lattices to obtain multiple repetitive patterns of arbitrary shapes. ¶ [0047], discloses Harris corners are suitable for sampling because of the proven stability in detection. For each sampling point, compute a similarity map between a patch of width w centered at the corner point and each pixel in the texture, using a similarity measurement such as the 

As per claim 39, in view of claim 38, Quan as modified by Liu as modified by Grosz further discloses “manipulating the original image to produce a manipulated image under constraints imposed by the pixel-to-global symmetry associations.” (Quan, ¶ [0048], discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which is the number of points on the lattice along x-axis and y-axis, respectively. Further ¶[0094] discloses given an original exemplar region R.sub.e with layout L.sub.ai and a synthetical layout L.sub.as, synthesize the texture of the region R.sub.s. Consider the one dimensional horizontal case then extend to the general case. When the length of the synthesized region l.sub.rs is less than that of the original region l.sub.ro, it is a shrinking operation. When l.sub.rs is larger than lro, it is an extension operation. For a horizontal exemplar region R.sub.he, partition the region with vertical boundaries of the bounding boxes of objects. The area between two neighboring objects S.sub.x and S.sub.y is the buffer region Br.sub.xy. For each pixel position t on the top of the strip and each pixel position b on the bottom of the strip, compute a separating path c.sub.b.sup.t. Pre-compute 


Allowable Subject Matter
                  Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 26-27.

Claims 34-37 are allowed. 
A statement indicating reasons for allowable subject matter follows:  the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
regarding independent claim 34, the prior art of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “ In a digital medium 
Dependent Claims are allowed due to their dependency on the above-noted independent claims.

					Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/           Examiner, Art Unit 2661